DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2020/0006192, hereinafter, Li.)
In regard to claims 1, in fig. 4, Li discloses a radio frequency ("RF") transistor amplifier (para [0030]), comprising:
an RF transistor amplifier die (including two transistors 1140, para [0034]) having a Group III nitride-based semiconductor layer structure, or substrate, (para [0025]) and a plurality of gate terminals, a plurality of drain terminals, and at least one source terminal that are each on an upper surface of the semiconductor layer structure (para [0036]);
an interconnect structure 1110 (para [[0042]) on an upper surface of the RF transistor amplifier die; and
a coupling element 1128b/1128 between the RF transistor amplifier die and the interconnect structure that electrically connects the gate terminals, the drain terminals and the source terminal to the interconnect structure. It should be noted that the figures do not show the gates are electrically connected to the interconnect structure, only sources and drains; however, it is disclosed in para [[0042].) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above  and further in view of Jeffery Jones (EP 3 133 735, in the IDS submitted by the Applicant, hereinafter, Jones.)
Regarding claim 2, Li further discloses wherein the RF transistor amplifier die is divided into a plurality of zones, fig. 6, where each of the zones includes a plurality of unit cell transistors, except mentioning wherein at least one of the zones can be operated independently of other of the zones. It is common in the art that the zones may be operated in different settings (operated independently or together) in order to meet certain function during an operation of the device as a whole. For instance, Jone, in fig. 4, discloses all of the claimed limitations and further discloses zones 420 and 421 (paras [0032, oo41] comprising a plurality of unit cell transistors 10 (fig. 10), which may be operated independently. It is known to one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to have the zones connected in certain connections in order to take the advantage as mentioned. 
Regarding claim 6, the combination discloses different zones, thus they are capable of being switching and also having an output in order to process data from the device.
Regarding claims 11-12, Jones also further discloses the parallel paths. It is common in the art to adjust the type of connection in the circuit in order to provide addition functions. The connection as disclosed by Jones may function as a Doherty amplifier.
Regarding claim 13, the combination inherently discloses the circuit is connected to ground (Li’s para [0025].
Regarding claim 17, Jones further discloses a combining network 1860 for the parallel paths which is included in the in the interconnect structure.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Jones as applied to claims 1-2 above, and further in view of Ichitsubo et al. (US 2006/0290421, hereinafter,  Ichitsubo.)
Regarding claim 3, the combination of Li and Jones discloses all of the claimed limitations, except, wherein a first of the zones is configured to amplify RF signals in a first frequency range and a second of the zones is configured to amplify RF signals in a second frequency range that is different from the first frequency range.
Ichitsubo discloses, in figs. 5-7 and paras [(0055)-[0056], the implementation of an integrated AF transistor amplifier die (530, 630, 730) to be connected to an interconnect structure (510, 610) via a respective coupling element, wherein independently operable transmission paths are configured for different frequency ranges (see figs. 6 and 7) in order to provide additional function to the device as a whole. This is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed include multiple frequencies in the device in order to take the advantage.
Claims 4, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Jones as applied to claims 1-2 above, and further in view of Ozard (US 10,600,718.)
 In regard to claim 4, the combination of Li and Jones discloses all of the claimed limitations, except, wherein gate fingers in a first of the zones have a first length and gate fingers in a second of the zones have a second length that is different than the first length. 
Ozard, in fig. 6, discloses an analogous semiconductor device and further shows a two stage power amplifier comprising a respective series connection including the interconnection of a pre-amp drain to a main-amp gate as well as different gate finger lengths in the respective zones (see col. 5, 1. 63-67) in order to provide different current from the transistors. It is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to modify the gate length as taught in order to take the advantage.
Regarding claims 9 and 19, the combination further discloses the unit cell transistors of a first of the zones are electrically coupled in series with the unit cell transistors of a second of the zones, and the drain connects to the gate. See Ozard’s fig.6 and col. 5, lines 63-68.)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Jones as applied to claims 1-2 and 11 above, and further in view of Babic et al. (US 8,796,843, hereinafter, Babic.)
In regard to claim 18, the above combination discloses all of the claimed limitations, except, wherein each gate terminal is coupled to an input of the RF transistor amplifier by a respective RF transmission path, wherein electrical lengths of the RF transmission paths are substantially equal.
Regarding claim 18, the above combination discloses all of the claimed limitations, except  wherein each gate terminal is coupled to an input of the RF transistor amplifier by a respective RF transmission path, wherein electrical lengths of the RF transmission paths are substantially equal.
It should be noted that electrical lengths of transmission paths to each of the RF transistor gate fingers is also well known in the art. Babic , col. 13, lines 19-39, discloses an analogous device and further discloses the RF transmission path and electrical length are equal in order to facilitate the process of making them. This is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to modify the paths as taught in order to take the advantage.
Claims 27-29 and 31-32, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and view of Ozard.
Regarding to claim 27, see the discussions of claims 1 and 9.
Regarding claims 28-29 and 31-32, the combination shows the electrical connections of the zone, for example, Li’s fig. 6. Nevertheless, the combination does not expressly show the exact connection as currently claimed. However, it is known to arrange the connection of the devices in order to meet certain design criteria and provide certain functions and this connection is not a critical feature in this case. It is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to adjusts the electrical connection in order to take the advantage.
Regarding claim 36, see the above discussion regarding claim 9 and 19.
Claims 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
In regard to claim 55, as mentioned in claim 1 above, Li discloses all of the claimed limitations. Li also discusses s the connections between the gates to the interconnection layer, except the connections between the zones and the gate terminals as currently claimed. Nevertheless, such connection is necessary for the circuit to work as a whole to provide certain intended functions and it is common in the art that the drain of a transistor is electrically connected. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to adjust the connection in order to take the advantage.
Regarding claim 56, as mentioned above, Li further discloses wherein the gate terminals, the drain terminals and the at least one source terminal are all on an upper surface of the semiconductor layer structure (Li’s fig. 4.)
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 55 above, and further in view of Jones.
In regard to claim 57, see the above discussion regarding claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814